Citation Nr: 1816584	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether the April 18, 1986, rating decision denying service connection for a right wrist navicular fracture involved clear and unmistakable error (CUE).

3.  Whether new and material evidence has been received to reopen the claim for service connection for right wrist navicular fracture.

4.  Entitlement to service connection for right wrist navicular fracture.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented sworn testimony at an August 2017 video-conference hearing chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to his service.

2.  The April 1986 rating decision denying service connection for right wrist navicular fracture was unappealed by the Veteran.

3.  The April 18, 1986 rating denying service connection for right wrist navicular fracture did not involve CUE; and, the correct facts, as they were known at the time of the decision were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

4.  Evidence submitted subsequent to the April 1986 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection right wrist fracture.

5. Although he had fractured his right wrist prior to entering service, a right wrist disability was not noted on service enlistment examination.  

6. Although there is clear and unmistakable evidence that a right wrist disability existed prior to service, there is evidence that the Veteran's preexisting right wrist disability was aggravated by his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The April 1986 RO decision denying entitlement to service connection for right wrist navicular fracture is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

3.  The April 18, 1986, rating decision denying service connection for right wrist navicular fracture was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2017).

4.  New and material evidence has been received to reopen the claims for service connection for residuals of a right wrist fracture.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 4.85 (2017).

5.  The Veteran's pre-existing right wrist disability was aggravated by the Veteran's active duty service.  38 U.S.C. §§ 1131, 1111, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1112, 1113; 38 C.F.R. § 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sensorineural hearing loss and tinnitus are qualifying chronic diseases as they are organic diseases of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in August 2010, Veteran was determined to have hearing loss for VA purposes, with a pure tone threshold average of 44 decibels in the right ear and 28 decibels in the left ear.  See 38 C.F.R. § 3.385.  The requirements of Shedden element (1) have been met.

At the August 2017 hearing, the Veteran testified that, as a missile specialist, he was exposed to noise and vibrations from missile firings, as well as the tank and artillery fire conducted at Fort Sill.  The Veteran's MOS and training in field artillery likely exposed him to hazardous noise.  Indeed, his report of exposure to acoustic trauma is deemed credible given such is consistent with the circumstances of his service.  38 U.S.C. § 1154(b). Accordingly, in-service noise exposure is conceded and the requirements of Shedden element (2) have been met.

As for element (3) of Shedden, a medical nexus, the August 2010 examiner opined that a nexus could not be established without mere speculation because no separation audiogram was located.  The examiner remarked, that it stands to reason if a patient suffered hearing loss in the service, a hearing evaluation would have been scheduled.  However, the Veteran testified at the hearing that his hearing loss progressed from when he was discharged from service.  

A private audiological opinion from October 2017 found the Veteran's hearing loss was more likely than not been worsened (caused) by his military service based on noise exposure.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of sensorineural hearing loss, a private medical opinion and the credible lay assertions of record, the Board finds the medical evidence is at least in relative equipoise regarding this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is warranted.

Service Connection for Right Navicular Fracture

A.  Finality

An April 1986 rating decision denied service connection for the Veteran's right wrist navicular fracture.  The Veteran was notified of the decision, but did not appeal, and there is no indication that new and material evidence was received within a year of this decision.  The decision, therefore, became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

B. CUE Motion

In 2007, the Veteran filed a new claim for service connection of the right wrist.  In December 2010 the Veteran submitted a statement in support of claim (VA Form 21-4138) wherein he alleged clear and unmistakable error (CUE) in VA's April 1986 decision denying service connection.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  A veteran's assertion of CUE by the RO constitutes a distinct claim.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  A CUE motion is a collateral attack on a final RO or Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The pertinent evidence of record at the time of the April 1986 rating decision included service treatment records, pre-service private medical records, the Entrance Physical Standards Board (EPSBD) findings, and the Veteran's October 1985 application for compensation for a right wrist fracture.  

The evidence showed that prior to his entry into service, the Veteran suffered a fractured right wrist in 1984.  In September 1984, the Veteran's entrance examination marked the right wrist as an upper extremity abnormality.  The entrance exam also shows the abnormality remark crossed out by a physician in February 1985.  There was no mention of the right wrist being disabled.  

A private medical record from March 6, 1985 indicated the Veteran was sent for confirmation of the healing of his right wrist fracture.  The report showed that x-rays and range of motion of the Veteran's right wrist confirmed that the navicular fracture was fully healed.  A service treatment record from later in March 1985 shows the Veteran complained of a swollen and painful right wrist.  

Service treatment records from July 1985 show the Veteran reported to sick call for his right wrist.  A screening note lists a trauma in the previous 72 hours, an open laceration, deformity and pain that prevented weight bearing.  On the same day, the Veteran was sent for an x-ray that revealed the old navicular fracture.  The records note that the Veteran was instructed to provide documentation that the fracture had fully healed prior to service.  The Veteran was referred to the Entrance Physical Standards Board (EPSBD).  The EPSBD found that the x-ray revealed the old fracture of the wrist, stating it had never healed, and the Veteran was discharged under the provision AR 635-200, and the Veteran's Form DD-214 reflects a separation because he "did not meet procurement medical fitness standards - no disability."  

In April 1986, the RO denied service connection for right wrist disability.  Reference was made to the Veteran's documented preexisting condition and the findings of the EPSBD.

At the time when he filed his claim in 1985, VA regulations provided that "the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. (38 U.S.C. 311; Public Law 89-358).  The regulations pertaining to the aggravation of a preservice disability (3.306), which is cited below, is the same now as it was in 1985.

On review, the Board finds that the April 1986, rating decision denying service connection for the right wrist fracture did not involve CUE.  The correct facts, as they were known at the time of the decision were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.  The RO's April 1986 rating decision explained what facts were considered in making the determination.  It was the RO's determination/judgment that the wrist disability preexisted his active service and was not aggravated by service.  A disagreement as to how those facts were weighed or evaluated is not clear and unmistakable error.  See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Therefore, the appeal as to CUE must be denied.


C.  New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  The United States Court of Appeals for the Federal Circuit (Court) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Bostain v. West, 11 Vet. App. 124, 126-27 (1998).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed a new claim for service connection in 2007.  In an April 2008 rating decision, the RO denied the claim on the basis that no new and material evidence had been received by VA concerning the Veteran's claim for a right wrist disability, since the original April 1986 denial.

The evidence received since the April 1986 rating decision includes VA and private treatment records pertaining to the Veteran's right wrist, and lay statements and testimony from the Veteran.  In pertinent part, the Veteran stated that he was required to show that his wrist was fully healed before he could enter into service.  He stated he completed basic training without issue, and in July 1985, during exercises, his right hand landed on some uneven ground and his wrist was over extended, causing an audible pop.  He also stated that in July 1985, his wrist was broken in three places.  The credibility of this evidence is presumed for purposes of determining its sufficiency to reopen the claims.  The Board finds that this evidence was not of record at the time of prior decision, and relates to an unestablished fact necessary to substantiate the claim.

Therefore, the new evidence submitted subsequent to the April 1986 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for right wrist fracture.

D.  Merits of Service Connection for Right Wrist Fracture

Service connection may be granted for a disorder that pre-existed service where the evidence shows that the pre-existing disorder was aggravated by the veteran's active duty service.  38 U.S.C. §§  1131; 38 C.F.R. § 3.303 (a).  A pre-existing disability or disease will be considered to have been aggravated by active duty service if the evidence shows an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due merely to the natural progress of the disability or disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a), (b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F3d. at 1345; Horn v. Shinseki, 25 Vet. App. at 234; 38 U.S.C. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089; Horn v. Shinseki, 25 Vet. App. at 235; 38 U.S.C. § 1153.  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation." Horn v. Shinseki, 25 Vet. App. at 236-37.

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was actually caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010). Therefore, a veteran must initially establish only that a preexisting condition worsened during service, and at that point the veteran has the benefit of the presumption of aggravation.  If a permanent increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a), (b). 

However, if a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation. Wagner v. Principi, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Given the foregoing law, the standard for proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted. For a condition that was noted at entry, the pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306  (a).

Factual Background

Prior to his entry into service, the Veteran suffered a fractured right wrist in 1984.  He stated that his wrist was still in a cast when he applied to enlist in the Navy and he was rejected.  The Veteran stated that after his cast was removed he enlisted in the Army.  He stated he was required to show proof that his previously broken wrist had fully healed, and even completed push-ups in the recruiting office before he was accepted into service.  He asserts that he was in sound condition at the time he entered service.

In September 1984, the Veteran's entrance examination marked the right wrist as a defect.  The entrance exam also shows the abnormality remark checked, and the "defect" was crossed out and initialed by a physician in February 1985

A private medical record from March 6, 1985 indicated the Veteran was sent for confirmation of the healing of his right wrist fracture for the purpose of "basic training."  The report indicated that x-rays and range of motion of the Veteran's right wrist confirmed that the navicular fracture was fully healed.  

The Veteran's lay statements and testimony, that he was required to show proof that his right wrist had healed, are consistent with the private medical records from March 1985 showing that his right wrist had fully healed, which correspond with the final signatures on his entrance examination report.  The Veteran's active duty period began March 6, 1985, likely, upon the private report.  

A service treatment record from later in March 1985 shows the Veteran complained of a swollen and painful right wrist.  The Veteran testified that he was diagnosed with a sprain, put on light duty for two days and continued basic training.  The Veteran's account is consistent with service treatment records, which are silent on his wrist until July 1985.

In July 1985, service treatment records show the Veteran reported to sick call for his right wrist.  A screening note lists a trauma in the previous 72 hours, an open laceration, deformity and pain that prevented weight bearing.  On the same day, the Veteran was sent for an x-ray that revealed the old navicular fracture.  The records note that the Veteran was instructed to provide documentation that the fracture had fully healed prior to service.  The Veteran was referred to the Entrance Physical Standards Board (EPSBD).  The EPSBD findings indicate that the Veteran fractured his right navicular in September of 1984, and during physical training, he heard a pop after pushups, and there was a fracture of the right navicular.  The EPSBD found that the x-ray revealed the old fracture of the wrist, stating it had never healed, and the Veteran was discharged under the provision AR 635-200, and the Veteran's Form DD-214 reflects a separation because he "did not meet procurement medical fitness standards - no disability."

At the August 2016 hearing, the Veteran testified that in July 1985, while completing lunges and push-ups, his right hand landed on uneven ground, causing his wrist to overextend, when he heard a "pop" and his wrist swelled immediately.  He stated his sergeant sent him to sick call and he was sent for an x-ray and the medical discharge was initiated.

The Veteran provided subsequent private medical records from 1995 that reveal he experienced an additional sprain of the right wrist, and he complained of chronic right wrist pain since his injury 10 years prior.  He explained that he was unable to treat his right wrist with private medical insurance because it was considered a preexisting condition.  VA treatment records show the Veteran had an old ununited scaphoid wrist fracture, and in 2011 was diagnosed with degenerative joint disease and ankylosing.  In August 2011, the Veteran underwent right wrist surgery wherein proximal row bones were removed and a metal plate was fused into his wrist.  

Analysis 

The initial question of whether the Veteran may be presumed sound on entrance is a complex one.  The Veteran's entrance examination appears to have been re-used and double marked.  In that regard, the entrance examination report clearly shows, at least initially, that he had a preexisting wrist condition/abnormality.  However, the "abnormality" finding was crossed out months later, presumably because the medical report showing that the fracture had healed was necessary to medically clear the Veteran for service.  The Veteran has since testified that his wrist had healed and was asymptomatic.  Given the evidence of record, the Board finds that a right wrist disability was not noted at entrance (i.e., the right wrist fracture healed fully prior to his active service and the Veteran was medically cleared for service based on that evidence) and thereby the presumption of soundness applies.

In March 1985, the Veteran reported pain, swelling, and redness in his right wrist, but returned to regular duty shortly thereafter.  The Veteran completed approximately 10 to 14 weeks of active training between the complaint of wrist pain in March 1985 and July 1985, when service treatment records show the Veteran reported to sick call for his right wrist trauma.

The question that follows is whether there is sufficient evidence to rebut the first prong of the presumption soundness (clear and unmistakable evidence that a right wrist disability preexisted service). The Board finds that such evidence exists.  As discussed, there is ample evidence showing that the Veteran suffered a fracture of the right wrist prior to service, that an abnormality of the wrist was initially identified, but that he was later cleared based on a private medical report.  

As to the second prong of the presumption of soundness, aggravation, clear and unmistakable evidence showing that the Veteran's increase in disability was due to the natural progress of the preexisting right wrist disability is required to rebut the presumption.  38 C.F.R. § 3.306 (b).  There is no such evidence.  The findings of the EPSBD, though conclusory, make no mention of the reported wrist laceration, and offer no reasoning or explanation of the Veteran's completion of at least 12 weeks of duty that included regular physical training prior to the re-fracture.  They fail to address the medical documents of March 1985 showing the wrist had fully healed before the Veteran entered service.  Such does strongly suggest the preexisting wrist disability was reinjured/aggravated by service.

Accordingly, the Board finds that the evidence is not clear and unmistakable regarding the question of whether the Veteran's right wrist condition was aggravated by his military service, and VA has not overcome the presumption of aggravation prong.  Service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

The April 1986 rating decision denying service connection for a right wrist fracture did not involve CUE; the appeal as to this matter is denied.

As new and material evidence sufficient to reopen the previously denied claims for service connection for right wrist fracture has been received, the application to reopen is granted.

Service connection for right navicular fracture is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


